Citation Nr: 1103297	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypoglycemia.

2.  Entitlement to service connection for hypoglycemia.

3.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in part, denied service connection for 
hypoglycemia and a hiatal hernia.  The matter has since been 
transferred to the RO in Chicago, Illinois.

A video conference hearing was held in May 2010 with the Veteran 
in St. Louis, Missouri, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

Subsequent to the aforementioned hearing, the Veteran submitted 
additional evidence in support of his claim, along with an 
appropriate waiver of RO consideration.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).

The issues of entitlement to service connection for hypoglycemia 
and a hiatal hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran did not appeal a March 1995 rating decision that 
denied service connection for hypoglycemia.

2.  Evidence received since the March 1995 rating decision, when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for hypoglycemia and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied service connection 
for hypoglycemia is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for hypoglycemia.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
In this case, the Board has concluded that the Veteran's claim 
should be reopened.  This represents a full grant of the benefits 
to be decided on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

1.  New and Material Evidence

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In the February 2006 rating decision on appeal, the RO reopened 
the Veteran's claim for entitlement to service connection for 
hypoglycemia, but continued the denial of the claim.  Although 
the RO reopened the claim and has adjudicated the issue of 
entitlement to service connection on the merits, the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2010).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Historically, the Veteran was denied service connection for 
hypoglycemia in a March 1995 rating decision.  This rating 
decision is final, as the Veteran did not file a timely appeal.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO found that 
there was insufficient evidence that hypoglycemia was incurred 
during service.

Since the prior final decision, additional evidence has been 
added to the record.  Private treatment records from 2002 reflect 
diagnoses of hypoglycemia.  Additional records dated 2007 show 
diagnoses of hypoglycemia and diabetes.

The Veteran's wife submitted a statement dated April 2006.  She 
stated that she was qualified in health education and registered 
as a dietician, and had over 25 years experience in the field.  
She stated that the Veteran exhibited symptoms of hypoglycemia in 
1992, including irritability, fatigue, sweating, and confusion.  
In some instances, he also experienced seizures.  She suspected 
hypoglycemia, and believed that the stressful nature of the 
Veteran's duties in service contributed or resulted in reactive 
hypoglycemia.  Although the Veteran was unable to obtain a 
definitive diagnosis from a doctor, his wife developed a dietary 
plan which reduced, but did not eliminate, the Veteran's 
symptoms.  The Board finds that, in light of her experience and 
education, the Veteran's wife is competent to make such 
statements.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As noted above, her 
credibility is presumed.  See Justus, supra. 

A VA opinion was also obtained in November 2007.  The examiner 
recorded a chronology of the relevant treatment and diagnoses, 
and noted that while the Veteran exhibited symptoms of 
hypoglycemia, his work-ups in service failed to diagnose the 
condition.  In her opinion, it was less likely than not that the 
Veteran had a diagnosis of reactive hypoglycemia while in the 
military.

Finally, the Veteran and his wife testified at a videoconference 
hearing in May 2010.  He testified that he experienced 
disorientation, sweating, seizures, and other symptoms of 
hypoglycemia during service.  He acknowledged that glucose 
tolerance testing in service did not confirm a diagnosis of 
hypoglycemia.  However, he noted that the November 2007 VA 
opinion cited a positive family history of diabetes, which he 
denied.

The Board finds that the evidence received since the last final 
decision, specifically the letter from the Veteran's wife, is new 
and material.  This evidence was not in the record at the time of 
the prior final decision, and it raises a reasonable possibility 
of substantiating the Veteran's claim because it goes to a 
previously unestablished fact of whether the Veteran had 
hypoglycemia during service. 
 
As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, additional development is warranted in 
order to fully and fairly adjudicate the Veteran's claim.




ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for hypoglycemia is reopened; the 
appeal is granted to this extent only.


REMAND

A.  VA Treatment Records

In his May 2010 hearing testimony, the Veteran stated that he 
sought treatment at the Marion VA Medical Center in Illinois in 
1994 and 1995, shortly after his discharge from service.   The 
claims file contains VA treatment records beginning only in 1997 
from this facility.  The Board notes the existence of outstanding 
VA treatment records and that VA has a duty to assist the Veteran 
to attempt to obtain these records.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. 
App. 37 (1990).

B.  VA Opinion

As noted above, a VA opinion was obtained in November 2007.  This 
opinion was generated without the benefit of the 1994 and 1995 VA 
treatment records identified above.  If such records are obtained 
and associated with the claims file, the examining physician 
should comment as to how the Veteran's treatment for hypoglycemia 
during that period, if any, affects the opinion that hypoglycemia 
was not diagnosed in service.

Moreover, the Veteran's wife stated that, during service, she 
treated the Veteran's condition through diet, and that this 
reduced his symptoms.  The VA examiner, while noting the spouse's 
statements, did not comment on the relevance of this, if any, on 
her opinion that the Veteran did not have hypoglycemia in 
service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 
light of the potential outstanding VA records and the opinion of 
the Veteran's wife, a supplemental opinion should be obtained 
regarding whether the Veteran had hypoglycemia in service.

C.  Statement of the Case

In his April 2006 notice of disagreement, the Veteran indicated 
his disagreement with the denial of service connection for a 
hiatal hernia in the February 2006 rating decision on appeal.  
However, the subsequent statement of the case promulgated by the 
RO in January 2008 did not list service connection for a hiatal 
hernia among the issues being appealed.

The filing of a notice of disagreement places a claim in 
appellate status.  The Board has therefore recharacterized the 
issues on appeal as listed above.  The Veteran was not issued a 
statement of the case (SOC) to address his claims.  The failure 
to issue an SOC in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all treatment 
records from the Marion VAMC for the period 
from 1994 to 1997.  All efforts to obtain 
these records should be documented in the 
claims file.

2.  The claims file, including a copy of this 
remand, should be forwarded to the VA 
examiner who provided the November 2007 VA 
opinion.  Upon review, she should provide a 
supplemental opinion as to whether it is at 
least as likely as not that the Veteran had 
hypoglycemia during service.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  She should specifically 
comment on the statements provided by the 
Veteran's wife describing the effect of a 
controlled diet on the Veteran's symptoms in 
service.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.  If further 
information is necessary, the examiner must 
state what information is needed.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If the VA examiner is not available, the 
claims file should be forwarded to a new VA 
examiner to determine whether it is at least 
as likely as not that the Veteran's had 
hypoglycemia in service.  The examiner should 
comply with the instructions above.

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

4.  After the requested development has been 
completed, the RO/AMC should readjudicate the 
merits of the Veteran's claim based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

3.  The Veteran should also be provided a 
statement of the case on the issue of 
entitlement to service connection for a 
hiatal hernia.  He should be apprised that to 
perfect the appeal on this issue for Board 
review he must submit a substantive appeal.  
The requisite period of time for a response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


